TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00403-CV




In re Maria Aguirre






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
O R D E R

                        Relator’s Motion for Temporary Relief is granted in part and denied in part.  The
district court’s Temporary Orders signed June 26, 2006 ordering the appointment of a guardian ad
litem and ordering Respondent not to remove the minor children outside of Travis County, Texas
are STAYED pending further order of this Court.  The district court’s temporary order regarding
mediation is not stayed.
                        This Court’s order affects only the Temporary Orders entered by the district court on
June 26, 2006.  This Court’s order does not in any way affect the operation or application of any
relevant Travis County standing order.
                        This Court requests that John Anthony Olivarez, the real party in interest, file a
response to the petition for writ of mandamus on or before July 31, 2006.
                        In addition, both parties are requested to brief the effect, if any, of Texas Family Code
section 156.006 on this cause.  This additional briefing shall be filed on or before July 31, 2006.
 
                        It is ordered July 19, 2006.
 
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop